Sandler and Silverman, JJ.
dissent in part in a memorandum by Silverman, J., as follows: We would grant the motion of defendant Kajima International, Inc. (KII) for summary judgment dismissing the complaint against said defendant in toto. The action originally related to claims for compensation —• essentially a finder’s fee or brokerage commission — in relation to (a) a sale or lease of real estate in New Jersey, and (b) a “development deal” or construction project utilizing that real estate. The portion of the action relating to the sale or lease of the real estate was severed from this action; it was the subject of an action in New Jersey and was settled. All that remains is plaintiff’s claim for a finder’s fee or “brokerage commission” with respect to the development deal or construction project. Any claim for such commission can only rest on a promise to pay such a commission. There is no evidence whatever in the record that KII ever promised or even discussed payment of any kind of compensation by anybody to plaintiff in connection with the development deal or construction project. The only conversation that plaintiff points to with KII is explicitly one relating to the sale or lease of the real property, “our normal real estate brokerage commission, five percent on a sale or lease of property and ten percent on land.” Nor can such a promise be implied from such services as plaintiff claims to have rendered. For those services, such as they are, are quite easily referable to plaintiff’s hope of getting a real estate brokerage commission on the sale or lease.